United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60047
                           Summary Calendar


FRANCIS OKOGWU,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 086 621
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francis Okogwu petitions for review of the Board of

Immigration Appeals’ (BIA) December 23, 2005, order denying as

untimely a motion to reopen Okogwu’s appeal from an Immigration

Judge’s order of removal.    Because the petition for review is

timely only as to the December 23, 2005, order, we lack

jurisdiction to address Okogwu’s arguments concerning the merits

of the order of removal.    Stone v. INS, 514 U.S. 386, 394 (1995).

We also lack jurisdiction to consider Okogwu’s request for

discretionary cancellation of removal under 8 U.S.C. § 1229(b)(a)

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60047
                                -2-

because he has not exhausted administrative remedies as to this

issue.   Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).

     Okogwu has not shown that the BIA abused its discretion in

denying the motion to reopen.    Manzano-Garcia v. Gonzales,

413 F.3d 462, 469 (5th Cir. 2005).   He has not identified any

“extraordinary or unique circumstances” that would explain the

delay in delivery or why he could not mail the motion to reopen

to the BIA at an earlier date.   He has failed to show that he

warrants tolling of the limitation period for filing the motion

with the BIA.   Zhong Guang Sun v. United States, 421 F.3d 105,

110-11 (2nd Cir. 2005).   We note that the “mailbox rule” does not

apply to filings in administrative agency proceedings.    Karimian-

Kaklaki v. INS, 997 F.2d 108, 112 (5th Cir. 1993).

     The petition for review is DENIED.